 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 338United Parcel Service, Inc. and David Dunning. Case 7ŒCAŒ41784 June 14, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On January 26, 2000, Administrative Law Judge Bruce D. Rosenstein issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The Gen-eral Counsel and the Charging Party filed answering briefs.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order, except that the attached notice should be substituted for that of the ad-ministrative law judge.3 In his decision, the judge found that the Respondent violated Section 8(a)(1) of the Act, inter alia, by orally promulgating an overly broad no-distribution rule prohibiting employees from distributing literature in non-work or mixed-use areas during nonworktime.  The judge also found that the Respondent violated Section 8(a)(1) by  discriminatorily enforcing its existing written no-distribution rule when it did not allow employee David Dunning to distribute the Convoy Dispatch, a Teamsters for a Democratic Union publication, in the Respondent™s package car warehouse area during the prestart worktime.  In adopting this finding, we rely on the fact that the Respondent routinely permitted drivers to pass out contest forms, raffle tickets, and golf and fish-ing flyers in that location.  We do not, however, rely on the drivers™ solicitation of signatures on get well cards or the collection of money for the purchase of flowers or other items.  In our view, such conduct is more in the nature of ﬁsolicitationﬂ rather than ﬁdistributionﬂ as was engaged in by Dunning.                                                              1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  Further, the Respondent, in its brief, asserts that some of the judge™s credibility findings demonstrate bias.  On careful examination of the judge™s decision and the entire record, we are satisfied that the contention is without merit. 2 In adopting the judge™s finding that the Respondent violated Sec. 8(a)(1) by its prohibiting the distribution of union-related materials, Member Hurtgen relies solely on the judge™s finding that the Respon-dent discriminatorily enforced its no-distribution rule.  See his dissent in United Parcel Service, 327 NLRB 317 (1998). 3 In his decision, the judge inadvertently omitted the cease-and-desist provision in the notice.  We shall issue a new notice to conform to the Order. We also find no merit to the Respondent™s contention that the distribution of the Convoy Dispatch was a poten-tial littering hazard in the facility.  The record shows that the Respondent regularly permitted drivers to read non-union-related newspapers and that the periodicals did not cause any disruption to the Respondent™s daily operation. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, United Parcel Service, Inc., Saginaw, Michigan, its officers, agents, successors, and assigns, shall take the action set forth in the Order, ex-cept that the attached notice should be substituted for that of the administrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT enforce our no-distribution rule in the package car warehouse area prior to the starting time of the package car drivers. WE WILL NOT discriminatorily enforce our no-distri-bution rule against employees who are distributing union or other protected publications. WE WILL NOT threaten employees with progressive discipline including termination if they distribute litera-ture in nonwork or mixed-use areas during nonworktime. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.  UNITED PARCEL SERVICE, INC.  Richard F. Czubaj, Esq., for the General Counsel. Carey A. DeWitt, Esq. and Joseph M. Rogowski II, Esq., of Detroit, Michigan, for the Respondent. Barbara Harvey, Esq., of Detroit, Michigan, for the Charging Party. 331 NLRB No. 53  UNITED PARCEL SERVICE 339DECISION STATEMENT OF THE CASE 
BRUCE D. ROSENSTEIN, Administrative Law Judge. This 
case was tried before me 
on September 28 and 29, 1999,1 in Detroit, Michigan, pursuant to an
 order consolidating cases and 
amended consolidated complaint and notice of hearing (the complaint) issued by the Regional Director for Region 7 of the 
National Labor Relations Board (t
he Board) on July 26. The 
complaint, based on original charges in Cases 7ŒCAŒ41784 and 

7ŒCAŒ419642 filed by David Dunning, 
an individual, alleges that United Parcel Service, In
c. (the Respondent or the Em-ployer) has engaged in certain vi
olations of Section 8(a)(1) of the National Labor Relations Act (the Act).  The Respondent 
filed a timely answer to the complaint denying that it had com-
mitted any violations of the Act. 
Issues 
The complaint alleges that th
e Respondent orally promul-
gated an overly broad no-distri
bution rule prohibiting employ-
ees from distributing literature in nonwork or mixed-use areas 
during nonworktime, discriminatorily enforced its existing 
written no-distribution rule and threatened to discharge an em-
ployee if he distributed liter
ature in nonwork or mixed-use 
areas during nonworktime or if 
he distributed literature during 
nonworktime in areas in which 
other employees are permitted 
to distribute literature during nonworktime. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Charging Party, and the Respon-
dent, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent is a corporation engaged in the interstate 
and intrastate transportation of goods and has maintained its 
principal office and place of busin
ess in Atlanta, Georgia.  Re-spondent maintains other facilities through out the United 
States, including one in Saginaw, Michigan.  It annually derives 
gross revenues in excess of $50,000 for the transportation of 
freight between and among the various States of the United 
States.  Respondent admits and I find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that the International Brotherhood of 
Teamsters, AFLŒCIO (the Union) 
is a labor organization within 
the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
 A. Background 
At all material times, Respondent has recognized the Union 
as the exclusive collective-bargaining representative of the 
employees in the unit with regard to wages, rates of pay, hours 
of employment, and other terms 
and conditions of employment.  
Such recognition has been embodi
ed in successive collective-
bargaining agreements, the most recent of which is effective by 
its terms from August 1, 1997, through July 31, 2002. 
                                                          
                                                           
1 All dates are in 1999 unless otherwise indicated.  
2 The General Counsel™s motion to sever Case 7ŒCAŒ41964 from 
Case 7ŒCAŒ41784 was granted at 
the hearing without opposition from 
the parties.  Accordingly, this decision will only address the issues in Case 7ŒCAŒ41784. 
The subject case is strikingly s
imilar to a prior case consid-
ered by the Board in 
United Parcel Service, 327 NLRB 317 
(1998).3  In that case, the Board affirmed the judge™s finding 
that the Respondent violated Section 8(a)(1) of the Act by en-
forcing its no-distribution rule in the check-in area and by dis-
criminatorily applying the rule
 against David Dunning in the 
check-in area.  The judge found that during the hour before the 
drivers™ starting time at 8:30 a.m
., the prestart period, the driv-
ers openly read, lounge, engage in social conversation, and 
generally use the check-in areas as assembly and waiting 
rooms.  She also found that while supervisors occasionally give 
some instructions or supplies to drivers in the check-in areas 
during the prestart period, this is
 the exception and not the rule.  
The judge concluded that the check-in areas are nonwork areas, 

or at most, mixed-use areas.  The Respondent, therefore, was 
not privileged to ban distributions in such areas. 
B. The Facts 
The Saginaw facility routinely handles approximately 29,000 
packages daily that are delivered or picked up by its 93-
package car drivers.  The packag
e car drivers are the heart and 
sole of the business and officially begin their paid workday at 
8:40 a.m. when they attend 
a mandatory precommunication 
meeting before departing the fa
cility to commence delivery of 
their packages.  Prior to the package drivers™ arrival at work, 
part-time loader employees are charged with removing the 
packages from large trailers before placing them on one of four 
conveyor belts.  The conveyor be
lts run through the middle of 
the facility and enable the package cars to be backed up to 
ramps on both sides of the belts. 
 Thereafter, the packages are 
off-loaded by the part-time loaders into the individual package 

cars (Jt. Exh. 1, depicts the conveyor belts and an outline of the 
facility). 
A number of drivers and supervisors arrive for work as early 
as 7:30 a.m.  While some drivers use the locker rooms, they 

eventually proceed to office complex A to clock-in and obtain 
their hand held diads.
4  Thereafter, drivers that arrive before 
8:40 a.m. are free to talk, read
 newspapers and magazines, 
drink coffee, smoke cigarettes, or stand around until there as-
signed starting time.  The evidence discloses that some drivers 
congregate around office complex A, others go to the check-in 
area while a large number of drivers lean on the front bumpers 
of their package cars or mill around in groups in the package 
car warehouse area,
5 while waiting to commence work.  It is 
during this period that all of the drivers are together at the facil-
ity before departing to commence their package deliveries.  
During this prestart period, dr
ivers pass around such items as 
entry blanks for fishing and bo
wling tournaments, horseshoe contests, golf outings, and sign get 
well cards or take up collec-
tions to purchase flowers or other items.  Package drivers return 
to Respondent™s facility anytime between 4:30 to after 8 p.m., 
upon the completion of their delivery runs. 
 3 That case is presently pending appeal in the United States Court of 
Appeals for the Sixth Circuit. 
4 A diad is a hand held computer that keeps track of deliveries and 
the drivers™ time throughout the day.  Although the drivers™ clock-in on 
their arrival at work, they do not offici
ally get paid until they start work 
at 8:40 a.m.  Before 8:40 a.m., the drivers are on nonworktime. 
5 The package car warehous
e area, depicted on Jt. Exh. 1, is the point 
between the front bumpers of the p
ackage cars to the wall area in front 
of office complex A, and stretches 
from circle (balloons) 1 to 17. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340The Respondent utilizes the package car warehouse area for 
employer sponsored events such as the United Way Campaign 
and its Founders Day celebration.
6  Refreshments are placed on 
tables in the package car warehouse area for which employees 

are encouraged to attend and participate. 
The Respondent maintains a wri
tten no-solicitation rule that 
provides, in pertinent part, as follows:
7  1. No employee shall soli
cit or promote support for 
any cause or organization during his or her working time 

or during the working time of the employee or employees 
at whom such activity is directed. 
2. No employee shall distribute or circulate any written 
or printed material in work areas at any time, or during his 
or her working time or during the working time of the em-
ployee or employees at whom
 such activity is directed. 
 David Dunning is a package car driver who has been em-ployed for 25 years by the Respondent.  Since about 1980, 
Dunning has also been a steward for the Union.  Commencing 
in July 1997 Dunning distributed without supervisory interfer-
ence during the prestart period in the locker room, check-in 
area, and the package car warehouse area, copies of a newspa-
per called the Convoy Dispatch,
8 a publication of the Teamsters 
for a Democratic Union (TDU).  Likewise, during the 7:30 to 
8:40 a.m. time period and in th
e same areas, Dunning distrib-
uted collective-bargaining updates and copies of the parties™ 

collective-bargaining agreement to fellow employees and su-
pervisors. On February 11, Dunning was in the process of distributing 
copies of the Convoy Dispatch in the package car warehouse 
area during the prestart period, when Supervisor Russ Spauld-
ing apprised him that he was 
not permitted to distribute the 
newspaper in that area.  D
unning told Spaulding that he 
previously distributed the newspaper in the warehouse area and 
was never told by anyone in supervision that he could not dis-

tribute it.  Accordingly, he would continue to do so.  Spaulding 
informed Facility Business Mana
ger Brian Haack that Dunning 
refused to cease distributing the newspaper in the package car 
warehouse area.  Haack checked with his Division Manager 
Dan Klinkner, who informed Haack that Dunning was not per-mitted to distribute the newspaper in the package car warehouse 
area.  Haack then proceeded into the package car warehouse 
area and informed Dunning that
 he could not distribute the 
newspaper in that area.  Although Dunning disagreed with 
                                                          
                                                           
6 The Respondent permits employees 
to make contributions to the 
numerous charities under the United Way umbrella.  Founders Day is a 
yearly event on August 27 to celebrate the founding of the Employer.    
7 The rule has been posted on the bulletin board in the check-in area 
since approximately June 1997.  It is found at the bottom portion of a 

large poster board that contains other notices to employees such as 
ﬁEmployee Polygraph Protection Act,ﬂ ﬁFamily and Medical Leave 
Act,ﬂ ﬁFederal Minimum Wage In
formation,ﬂ ﬁPolicy on Sexual Har-
assment,ﬂ and ﬁEqual Employment Opportunity Information.ﬂ  The 
portion concerning the no-distribution rule is in small print and prohib-
its the distribution of written or printed material in work areas at any 
time.  Both employees David Dunning and Marti Murphy credibly 
testified that they were not aware th
at the rule was posted in the check-
in area.  I conclude that the no-distribution rule was not widely publi-
cized or disseminated and is mislead
ing and confusing to employees in 
that it is captioned under a ﬁNo Solicitation Ruleﬂ heading and is found 
at the bottom in small print among a number of other notices to em-
ployees (R. Exh. 5).    
8 The Convoy Dispatch is distributed 9 months during the year.   
Haack™s instructions, he ceased distributing the newspaper and 
has refrained from doing so to the present day.  Later that day, 
Dunning had a conversation with K
linkner who told him that he 
would be restricted to the locker room, the stairs outside the 
locker room and the parking lot for the distribution of the Con-
voy Dispatch.  In a later conversation with Haack sometime in 
March 1999, Dunning was informed that he could also distrib-
ute the Convoy Dispatch in the check-in area. 
On February 18 Dunning was in
 Lansing, Michigan, attend-
ing a state board grievance meeting on behalf of another em-
ployee.  During a recess, Labor
 Manager Tim Hoy and Klink-
ner called Dunning into the ha
llway.  Hoy informed Dunning 
that he was not to distribute the Convoy Dispatch in the check-

in or package car warehouse area 
or he would be subject to 
progressive discipline up to and including termination. 
C. Respondent™s Enforcement of
 its No-Distribution Rule 
In this case, there is no question that the Convoy Dispatch 
newspaper is entitled to protection of Section 7 of the Act.  It 

primarily contains articles about
 current workplace issues and 
commentary about the Union™s efforts to represent employees 
with respect to those issues.  Accordingly, I find that the Con-
voy Dispatch is entitled to protection of Section 7 of the Act. 
McDonnell Douglas Corp., 210 NLRB 280 (1974). 
The Respondent argues that it ca
n lawfully ban distribution 
of the Convoy Dispatch in the package car warehouse area 
because it is a work area during the entire course of the day 
including the prestart period.  In support of this contention, the 
Respondent cites record evidence that during the prestart period 
work is regularly performed by 
employees and supervisors.  In 
this regard, Respondent argues that porters pick up trash and 

collect soiled uniforms, the on duty mechanic attends to minor 
repairs on the package cars, and part-time loaders regularly 
transport incompatible packages
 on carts throughout the pack-
age car warehouse area.
9  Additionally, when conducting in-
spections, the safety committee 
walks through the package car 
warehouse area, and the director of human resources conducts 
an orientation for prospective empl
oyees in that area.  Further, 
the Respondent points out that 
supervisors and employees regu-
larly talk about work-related issu
es during the prestart period in 
the warehouse area. 
The evidence shows, however, th
at during the prestart period 
the package car drivers are not on the clock and they do not 
perform work.  Dunning credibly testified that while some em-
ployees ask supervisors work related questions during the 
prestart period, it is undertaken because this is the only portion 
of the day that the drivers and the supervisors are together for a 
finite period of time.  Corres
pondingly, the parties™ collective-
bargaining agreement does not re
quire an employee to respond 
to a supervisor™s work related question during the prestart pe-
riod.  Although Dunning acknowledge
s that some drivers have performed work in and around their package cars during the 
prestart period, he has discour
aged this practice and has cau-
tioned those drivers that the collective-bargaining agreement 

prohibits such conduct.  Dunning and employee Marti Murphy 
credibly testified that during the prestart period drivers regu-
larly drink coffee, read the newspaper, and generally mill 
around and utilize the package ca
r warehouse area as an assem-
 9 Packages in excess of 70 pounds that will not fit on the conveyor 
belts are classified as incompatible
s.  These packages are individually 
loaded on the package cars by 
the part-time loaders.   
 UNITED PARCEL SERVICE 341bly area.  Additionall
y, supervisors often join employees during 
this period and drink coffee while conversing about nonwork-
related matters.  This was confirmed by the testimony of Su-
pervisors Barry Bonadurer, John Spangler, Richard Prevost, 
and Klinkner. 
In regard to the Respondent™s position that certain work 
functions are ongoing in the package car warehouse area during 
the prestart period, Supervisors Klinkner, Spangler, and Haack 
testified that the package car drivers do not interfere with the 
work of the porters, mechanics, 
or the movement of incompati-ble packages.  In this regard, the porters pick up trash between 

7 and 7:40 a.m., the mechanics, according to Spangler, work 

very infrequently during the prestart period, and the incompati-
ble packages are placed on a cart that is pushed to the location 
of the package car.  Likewise, the four employee members of 
the safety committee inspect the entire facility only twice a 
month including a walk through th
e package car area while the 
orientation of prospective empl
oyees takes pla
ce once or twice 
a month between 7 and 8 a.m. 
The Board has long held that an employer may lawfully pro-
hibit employees from distributing literature in work areas in 
order to prevent the hazard to production that could be created 
by littering the premises.  
Stoddard Quirk Mfg. Co., 138 NLRB 615 (1962).  However, the Board has also held, with court ap-
proval, that this rule does not
 apply to a mixed-use area.  
Transcon Lines, 235 NLRB 1163, 1165 (1978), affd. in perti-
nent part 599 F.2d 719 (5th Cir. 
1979) (employer failed to meet 
burden of establishing that distribution, which took place in 

area used for recreation as well as work, occurred in a work 
area or during worktime); 
Rockingham Sleepwear, 
188 NLRB 698, 701 (1971) (sewing area which is work area for greater 

portion of day, but used as lunch area during lunch period, not 
ﬁwork areaﬂ within meaning of 
Stoddard Quirk for duration of 
lunch period, but lunchroom wh
ere distribution may not law-
fully be prohibited).  The concerns for protecting the produc-
tion process which were at issue in Stoddard Quirk
 do not rise 
to the same level when an employer compromises a work area 
by permitting nonwork use of it. 
Based on the forgoing, I find that the package car warehouse 
area is used as a nonwork or, at most, mixed-use area between 
7:30 a.m. and the drivers official
 start time of 8:40 a.m.  How-ever, it is a nonwork area for the package car drivers who are in 
a nonwork status during that period. 
Therefore, I find that the Res
pondent violated Section 8(a)(1) 
of the Act by enforcing its no-distribution rule in the package 

car warehouse area during the prestart period. 
D. The Enforcement of the Distribution Ban Against Dunning 
There is no dispute that on February 11 Respondent prohib-
ited Dunning from distributing the Convoy Dispatch in the 
package car warehouse area during the prestart period.  Like-
wise, I find that on February 
18 Labor Manager Hoy apprised 
Dunning that if he did not cease distributing the Convoy Dis-
patch in the package car ware
house area during the prestart 
period, he could be subject to 
progressive discipline including 
termination. 
The record evidence shows that the drivers routinely distrib-
ute such materials as fishing c
ontest, horseshoe, golf, and bowl-
ing flyers, obtain signatures on ge
t well cards, or collect money 
for flowers in the package car warehouse area during the 
prestart period.
10  There is no evidence showing that Respon-
dent™s written no-distribution rule was enforced against the 
drivers who engaged in the above activities in any way.
11  However, Dunning was informed he would be subject to pro-

gressive discipline including te
rmination if he continued to 
distribute the Convoy Dispatch under the same conditions and 
in the same area under which the 
other materials are distributed. 
In the particular circumstances of this case, I fully credit the 
testimony of Dunning and Murphy, that Supervisors Prevost 
and Spangler and Business Manager Haack were present when 
contest forms, raffle tickets, and get well cards were openly and 
routinely distributed in the package car warehouse area during 
the prestart period.  
Schaeff, Inc. v. NLRB, 113 F.3d 254 (D.C. 
Cir. 1997) (Board had adequate support for inference that man-
agement knew of employees™ union activities because there was 
evidence that employees openly ta
lked about the activities at 
work and a manager regularly mingled with the employees 
when they were working). 
Accordingly, I conclude that
 the Respondent violated Sec-
tion 8(a)(1) of the Act by disc
riminatorily enforcing its no-
distribution rule against Dunning for distributing the Convoy 

Dispatch and threatening him w
ith discipline for engaging in 
protected concerted activity. 
CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(1) of the Act by 
orally promulgating an overly 
broad no-distribution rule pro-
hibiting employees from distributing literature in nonwork or 
mixed-use areas during nonworktime. The Respondent further 
violated Section 8(a)(1) of the Act by discriminatorily enforc-
ing its existing written no-distribution rule and by threatening 
employee David Dunning with progressive discipline including 
termination for distributing lite
rature in nonwork or mixed-use 
areas during nonworktime. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
12                                                           
 10 I specifically credit the testimony of Dunning, which was sincere 
and forthright, that Supervisors Haac
k, Prevost, and Hardin were pre-
sent during the prestart period when the bowling flyers were distributed 
in the package car ware
house area (G.C. Exh. 3).  Likewise, I credit 
Murphy™s testimony that bowling, fi
shing, and horseshoe flyers were 
routinely distributed in the p
ackage car warehouse area during the 

prestart period and that he observed
 supervisors in the immediate area 
including Spangler.   
11 Haack testified that all supervis
ors have the authority to enforce 
Respondent™s rules.  
12 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342ORDER The Respondent, United Parcel 
Service, Inc., Saginaw, 
Michigan, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Enforcing its no-distribution rule in the package car 
warehouse area prior to the starting time of the package car 
drivers. (b) Disparately enforcing its no-
distribution rule against em-ployees with respect to their distribution of protected publica-
tions. (c) Threatening to take progressive discipline including ter-
mination against employees for distributing literature in non-
work or mixed-use areas during nonworktime. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in Saginaw, Michigan, copies of the attached notice 
marked ﬁAppendix.ﬂ
13 Copies of the notice, on forms provided 
                                                          
                                                                                             
13 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
by the Regional Director for Region 7, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately on receipt and maintained for 60 con-
secutive days in conspicuous pla
ces including all places where 
notices to employees are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material. In the 
event that, during the pendency 
of these proceedings, the Re-
spondent has gone out of business or closed the facility in-

volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since February 11, 1999. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
  National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 